 In the Matter of THESMITH-DORSEYCOMPANYandUNITED RETAIL,WHOLESALE&DEPARTMENT STORE EMPLOYEES OFAMERICA, C. I.O.Case No. 17-R-1069.-Decided April 20,19-115Mr. Frank D. Williams,of Lincoln, Nebr., for the Company.Mr. Frank W. Cronin,of Omaha, Nebr., for the Union.Mr. Jack Mantel,of counselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon an amended petition duly filed by United Retail, Wholesale &Department Store Employees of America, C. I. 0., herein called theUnion, alleging that a question affecting commerce had arisen con-cerning the representation of employees of The Smith-Dorsey Com-pany, Lincoln, Nebraska, herein called the Company, the NationalLabor Relations Board provided for an appropriate hearing upondue notice before Margaret L. Fassig, Trial Examiner. Said hearingwas held at Lincoln, Nebraska, on March 6, 1945. The Company andthe Union appeared and participated.All parties were afforded fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded an opportunity to filebriefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThe Smith-Dorsey Company is a Nebraska corporation having itsprincipal office and place of business in Lincoln, Nebraska, where it isengaged in the business of manufacturing pharmaceutical specialtiesfor the medical profession.The Company, in the course and conductAmerican Federation of Labor,Lincoln Central Labor Union,was duly served,but didnot enter an appearance or participate in the proceeding.61 N. L. R. B., No. 102.659 660DECISIONS OF NATIONAL LABOR RELATIONS BOARDof its business, purchases drugs and chemicals, all of which are shippedto its plant from points outside the State of Nebraska.Approximately95 percent of the Company's sales, which are valued in excess of $50,000annually, is made to points outside the State of Nebraska.The Company admits, and we find, that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDUnited Retail,Wholesale & Department ,Store Employees ofAmerica, affiliated with the Congress of Industrial Organizations, is alabor organization admitting to membership employees of the Com-pany.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union asthe exclusive bargaining representative of its employees until theUnion has been certified by the Board in an appropriate unit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Union contends that all production and maintenance employeesof the Company, including scientific personnel and clerical employees,but excluding certain supervisory employees, constitute an appropriatebargaining unit.The Company would exclude from the unit thescientific personnel, clerical employees, and all supervisory employees.Scientific personnel:The Company has 8 employees in this group,4 of whom the Union agrees to exclude from the unit because of theirexecutive or supervisory duties.The Union would include 3 controlchemists and Milo Kottas, who is a manufacturing pharmacist.TheCompany would exclude them because their qualifications and dutiesare distinct and apart from those of the remaining employees.Thecontrol chemists work in the analytical laboratory under the super-vision of the chief control chemist,- who is a registered pharmacist.2The Board agent reported that the Union submitted 60 membership cards, 50 of whichbore the names of persons appearing on the Company'spay roll of February 22, 1945,which listed 57 employees in the unit hereinafter found appropriateThe Trial Examiner further reported that the Union submitted 4 additional cards insupport of its claim of interest in the clerical employees,and that 3 of the cards borethe names of persons appearing on a current pay roll submitted by the Company at, thehearing,which listed 14 clerical employees THE SMITH-DORSEY COMPANY661They assay all raw materials which enter into the manufacture ofpharmaceutical preparations for identity and quality.They identifythe materials, testing them for purity, and when the finished productsgo to the control laboratory, they are tested for conformity to label.Although the chemists need not be registered pharmacists, they musthave a college degree of bachelor of science or be a college graduatehaving majored in chemistry. Since the record discloses that thebackground, interests, and functions of the control chemists are of aprofessional and technical nature, we shall, in accordance with ourusual policy, exclude these technical employees from the unit.'Milo Kottas, referred to in the record as a manufacturing pharma-cist, is in charge of filling all orders for liquid pharmaceuticals, andhas no regular assistants, although he is occasionally assisted by one ofthe production employees.Kottas is a registered pharmacist havinga bachelor of science degree in pharmacy, which is required by locallaw in order to perform some of his duties, such as filling and checkingprescriptions.The Union's basis for his inclusion is the fact that hedoes some manual labor, such as moving vats of raw materials used inthe preparation of finished products.Because the background andduties of this employee, like those of the control chemists, are of aprofessional and technical nature, we shall exclude him.Clerical employees:There are 14 clerical employees whom theUnion would include in the unit of production and maintenance em-ployees.Twelve of the employees are in the general office and areengaged in clerical duties such as writing orders, billing, bookkeepingand stenographic work.They are physically segregated in the per-formance of their duties from the plant production and maintenanceemployees, with the exception of 1 office clerical employee, who dailydistributes reports throughout the plant, which requires only a mini-mum of her time. The 2 other clerical employees work in the sepa-rate office of Dr. Buckey, who is in charge of all scientific operations.One of them writes tickets containing formulas, which are sent to themanufacturing departments.This employee also maintains and pre-pares reports relating to the use of narcotics and alcohol as requiredby Federal and State regulations.The other clerk in Dr. Buckey'soffice writes advertising copy, copy for labels, prepares new cata-logues, and performs necessary stenographic duties.We see no rea-son to depart from the Board's general policy of not including clericalemployees in the same unit as production and maintenance employees.4Accordingly, we shall exclude the clerical employees.Supervisoryy employees:The Company and the Union agree that thechief control chemist and 4 foremen should be excluded from the unitSeeMatter of Sharp d Dohme, Inc,56 N L R. B 1471, 1478.SeeMatter of Boston Edison Company,51 N L R B. 118. 662DECISIONS OF NATIONAL LABOR RELATIONS BOARDbecause of their supervisory duties.The Company also employs 4foreladies, referred to on the pay roll as supervisors, whom the Unionwould include on the ground that they are working group leaders.The foreladies are in charge of from 3 to 12 employees in their respec-tive groups.They instruct new employees; lay out and direct thework of their departments; spend about half of their time workingalong with the other employees under their supervision; decide vaca-tion schedules where conflicts arise; receive a higher rate of pay thantheir subordinates ; and possess authority to recommend effectivelythe discharge of employees for whom they are responsible.Since therecord shows that the foreladies come within the Board's usual defini-tion of supervisory employees, we shall exclude them.We find that all production and maintenance employees of the Com-pany, excluding scientific personnel, clerical employees, foremen, andforeladies, and all other supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The Smith-DorseyCompany, Lincoln, Nebraska, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Seventeenth Region, acting in this matteras agent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work during THE SMITH-DORSEY COMPANY663the said pay-roll period because they were ill or on vacation or tempo-rarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, butexcluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, to determine whether or not they desire to be represented byUnited Retail, Wholesale&Department Store Employees of America,C. I. 0., for the purposes of collective bargaining.